—Judgment unanimously affirmed. Memorandum: Following the admission by defendant that he violated several terms and conditions of his probation, County Court revoked defendant’s probation and imposed a sentence of 2 to 6 years’ imprisonment without first ordering an updated presentence investigation report. Although CPL 390.20 (1) requires a presentence investigation report when a sentence is imposed upon a felony conviction, where, as here, the court is fully familiar with any changes in defendant’s status, conduct or condition since the original report was prepared, an updated report is not required (see, People v Shattuck, 214 AD2d 1026; People v Brand, 138 AD2d 966, 967, lv denied 71 NY2d 966).
Lastly, we reject the contention of defendant that the sentence is harsh and excessive. There has been no demonstration that the court abused its discretion (see, People v Farrar, 52 NY2d 302, 305) or that extraordinary circumstances exist warranting a reduction of the sentence (see, People v Wright, 214 AD2d 759). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Violation of Probation.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.